DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a neck length portion comprising of a first end and a second end, in claim 1, 2 and in claim 2, line 6” and in claim 2, recites “…two openings for receiving a wearer’s arms, in lines 2-3”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1-2, recites the limitation “the size of the standard collar”, renders the claim indefinite because it is unclear which measurement is for a standard collar, since each person’s neck having different sizes. 
Claim 2, recites “…two openings for receiving a wearer’s arms, in lines 2-3”, renders the claim indefinite because such claimed subject matter does not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter.
Claim 4 is dependent of claim 1 and is likewise indefinite.
Claims 3, 5-7 are dependent of claim 2 and are likewise indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Because claim 7 is dependent of claim 6, and also .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (3509580—hereinafter, Rubenstein).
Regarding claim 1, Rubenstein discloses a garment collar (fig.1) comprising a neck length portion (fig.1 shown element 10 having a length extending from end to end at 18) comprising of a first end (at 18) and a second end (at 18), wherein the first end is distal from the second end; a first extension having a tip and a base (see the annotated fig.1A below), wherein the tip of the first extension is distal from the base of the first extension .




    PNG
    media_image1.png
    511
    520
    media_image1.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (3509580—hereinafter, Rubenstein) in view of Cruz (7086092).
Regarding claim 4, Rubenstein does not disclose wherein the connector comprises of magnets.  However, Cruz teaches similar collar garment article (fig.3); the collar garment (20) having a body structure (30) having a plurality of magnets (28) spacing along the body (fig.1-2) for holding the collar 20 along and attached to the neck portion of the shirt (col.2, lines 44-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Slotoroff (1709285).
Regarding claim 2, Slotoroff discloses a garment with a convertible collar (fig.1 shown a garment having a collar attached to an opening for corresponding to user’s neck and at least two opening for corresponding to user’s arms) comprising: a body having a neck opening tor receiving a wearer’s neck and two openings for receiving a wearer’s arms; and a garment collar (10) attached to the neck-opening of the body, the garment collar comprising: a neck length portion (the length portion having two ends, see the annotated fig.1A below) comprising of a first end and a second end, wherein the first end is distal from the second end; a first extension (see the annotated fig.1A below) having a tip and a base, wherein the tip of the first extension is distal from the base of the first extension and the first extension is connected to the first end of the neck length, portion at the base of the first extension (see the annotated fig.1A below); a second extension (see the annotated fig.1A below) having a tip and a base, wherein the tip of the second extension, is distal from the base of tire second extension and the second extension is connected to the second end of the neck length portion at the base of the second extension (see the annotated fig.1A below); the first extension and the second, extension each comprising of a connector (button 13-14, buttonholes 12), the connectors each comprising of two or more corresponding parts (the button having at 
Regarding claim 3, Slotoroff discloses the garment of claim 2, where the first extension and the second extension are detachable from the neck length portion (fig.1A).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Slotoroff (1709285) in view of in view of Cruz (7086092).
Regarding claims 5-6,Slotoroff discloses a connector (12-14, fig.1).  But Slotoroff does not disclose magnets fastener for the connector; wherein each of the tips and the bases further comprise of an opening for securely holding the connector, the connector completely hidden when inserted into the opening.  However, Cruz teaches similar collar garment article (fig.3); the collar garment (20) having a body structure (30) having a plurality of magnets (28) position inside holding sleeves (32) spacing along the body (fig.1-2) for holding the collar 20 along and attached to the neck portion of the shirt 

    PNG
    media_image2.png
    378
    556
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732